28 U.S. 397
3 Pet. 397
7 L.Ed. 719
ANONYMOUS.
January Term, 1830

1
MR WIRT moved the court to order copies of the opinion of the court delivered at this term in the case of Shanks et al. vs. Dupont et al., ante 242, to be certified with the judgment of the court, under the seal of the court. He stated, that he made the application on behalf of a gentleman who was interested in a case depending in England, upon similar principles with those decided in the case referred to; and the object was to lay the proceedings of this court, in an authenticated form, before the court in Great Britain, which was to decide the case depending there.


2
Mr. Chief Justice MARSHALL said, that the Reporter of the court is the proper person to give copies of the opinions delivered by the court. The opinions were delivered to him after they were read, and not to the Clerk, and they were not therefore in his office to be copied. Not being filed in the clerk's office, he could not certify copies of the opinions under the seal of the court.


3
If an authenticated copy of the opinion of the court is desired, the Reporter only could furnish it, certified; and the Clerk of the court may certify, under the seal of the court, that he is the Reporter; if this should also be required.